Citation Nr: 0033195	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability, to 
include neurasthenia, manifested by a heart murmur and chest 
pain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from March 12, 1997, to May 
8, 1997.

This matter comes before the Board of Veterans' Appeals on 
appeal of a rating decision entered in November 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the veteran's claim of entitlement 
to service connection for neurasthenia, claimed as a heart 
murmur and chest pain.  Although the RO noted that most of 
the veteran's service medical records were missing, it 
determined that the record showed that the service department 
had discharged the veteran for possible heart problems that 
had pre-existed her entry into service and had not been 
aggravated by service.  Accordingly, it determined that 
neurasthenia existed prior to service and was not aggravated 
thereby.

A Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, pertaining to the veteran 
indicates the following in Item 28 regarding the narrative 
reason for separation:  

Disability, existed prior to service-Medical 
Board.

The only service medical records now on file total four pages 
in length and contain no reference to any proceeding before a 
Medical Board or Physical Evaluation Board.  Such records it 
is noted were supplied by the veteran.  While the RO informed 
the veteran in July 1997 that it had requested her service 
medical records, no such request or a response from the 
National Personnel Records Center (NPRC) is on file.  The 
veteran is also shown to have provided in September 1997 a 
written account of those facilities and medical providers of 
the service department who evaluated and/or treated her while 
she was in service; no effort to contact the referenced 
facilities or medical professionals is identified.  The RO in 
October 1997 is shown to have contacted a service department 
member at Fort Jackson, South Carolina, who informed RO 
personnel that service medical records for the veteran would 
have been sent to "St. Louis, RMC," but no further effort 
to obtain the records in question is shown.  

The veteran was afforded a VA medical examination in August 
1997, findings from which culminated in entry of a diagnosis 
of neurasthenia or soldier's heart.  Private medical 
examination in September 1997 yielded an assessment of chest 
pain, probably secondary to mild mitral valve prolapse 
disease.  The veteran notes that because no definite 
diagnosis or etiology has been established, a remand for a 
comprehensive medical evaluation by VA is requested.

In addition, a significant change in the law was effected 
during the pendency of this appeal; specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this matter, the duty-to-assist obligation has not been 
satisfied, and because of that and the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this regard, the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it thus would be potentially 
prejudicial to the veteran-appellant if the Board were to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

As further medical examination is necessitated, the veteran 
is hereby advised of the importance of appearing for such 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as additional assistance to the veteran is deemed to 
be necessary, this matter is REMANDED to the RO for 
completion of the following actions:

1.  The RO should through contact with 
the United States Army, United States 
Army Reserve, National Personnel Records 
Center, Moncrief Army Community Hospital 
and TMC at Fort Jackson, South Carolina, 
or other source obtain a complete set of 
the veteran's service medical and 
personnel records, including records 
compiled between March and May 1997 at 
the Moncrief Army Community Hospital and 
all records of proceedings before any 
Medical Board, Physical Evaluation Board, 
or Approving Authority.  Once obtained, 
such records must be associated with the 
veteran's claims folder.  Efforts to 
obtain such records must be fully 
documented.

2.  The RO should contact the veteran in 
writing and request that she provide a 
listing of any and all medical 
professionals and/or facilities, be they 
VA or non-VA, from whom either pre-
service or post-service evaluation or 
treatment was received for her claimed 
disorder involving a heart murmur and 
chest pain.  Upon receipt of such 
information, the RO should obtain any and 
all records not already contained in the 
claims folder for inclusion in the 
veteran's file.  The records requested 
should include reported treatment at the 
Bayside emergency room in 1996.

3.  The RO should contact the appellant 
and advise her that she can submit 
alternate evidence to support her 
contention that service connection is 
warranted for the disability at issue.  
This evidence may take the following 
forms.  However, the appellant may submit 
any other evidence she finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

4.  Thereafter, veteran should be 
afforded  medical examinations by a VA 
cardiologist and psychiatrist for the 
purpose of determining the correct 
diagnosis(es) and date of onset of the 
veteran's claimed disorder involving a 
heart murmur and chest pain.  The claims 
folder in its entirety must be made 
available to the examiners for review 
prior to the examinations.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

The cardiology examiner is asked to 
furnish a professional opinion, with full 
supporting rationale, as to the correct 
diagnosis or diagnoses of any existing 
heart disability.  If the presence of a 
heart disability is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any disorder of the veteran 
manifested by a heart murmur and chest 
pain had its onset during her period of 
active duty from March to May 1997.  If 
there is evidence that the condition 
preexisted service, the examiner should 
note whether it is indisputable that such 
disorder preexisted service.  If it is 
indisputable that a heart disability 
preexisted service, the examiner is asked 
to offer an opinion as to whether it is 
at least as likely as not that such 
disorder underwent an increase in 
severity in service.  If so, it must be 
determined whether it is indisputable 
that any such increase was due to the 
natural progress of the condition.  Use 
by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  Finally, the 
examiner should opine whether 
neurasthenia is a recognized diagnosis 
indicating the presence of heart disease.

The psychiatric examiner should determine 
the correct diagnosis(es) of each 
existing psychiatric disability.  For 
each such disability, the examiner should 
note whether it is indisputable that each 
existing psychiatric disability 
preexisted service.  If it is 
indisputable that a psychiatric 
disability preexisted service, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that each existing psychiatric 
disability underwent an increase in 
severity in service.  If so, it must be 
determined whether it is indisputable 
that any such increase was due to the 
natural progress progress of the 
condition.  Use by the examiner of the 
italicized standard of proof in 
formulating a response is requested.  
Finally, the examiner should note whether 
neurasthenia is a currently recognized 
psychiatric disability.  If not, the 
examiner should note what is the current 
counterpart and whether the veteran has 
such disability.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If such reports 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination reports for any and all 
needed action.  

6.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a disorder, including 
neurasthenia, manifested by a heart murmur 
and chest pain, based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
applicable, citation to 38 C.F.R. § 3.655.  
An appropriate period of time should be 
allowed for response before the record is 
returned to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


